FILED
                                                                          MARCH 8, 2016
                                                                   In the Office of the Clerk of Court
                                                                  WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                             )         No. 32958-5-111
                                                 )
                          Respondent,            )
                                                 )
                v.                                )        UNPUBLISHED OPINION
                                                 )
BRANDON CASEY PRIES, also known                  )
as BRANDOND C. PRIES,                            )
                                                 )
                          Appellant.

          PENNELL, J. -    Brandon Pries was convicted of failure to register as a sex offender

following a bench trial. He also pleaded guilty to escape from community custody. Mr.
                                                                                                            I
Pries appeals, arguing ( 1) insufficient evidence supports his conviction for failure to

register as a sex offender, and (2) the trial court abused its discretion when it ordered him
                                                                                                            I
to submit to another collection of his deoxyribonucleic acid (DNA). We find no error and

affirm.

                                             FACTS

          In August, 2013, Mr. Pries was released from prison, subject to sex offender
    No. 32958-5-111
    State v. Pries


    registration requirements and Department of Corrections (DOC) supervision. With the

    help of a housing allowance from the DOC, Mr. Pries moved into the New Washington

    Apartments in Spokane. Mr. Pries was aware that any violation of his community

    custody conditions would result in termination of his housing allowance.
I          Mr. Pries initially complied with his registration and community custody
J
I   obligations. However, things soon changed. On September 11, 2013, Mr. Pries failed to
I
I   report to his community corrections officer. Around the same time, the DOC lost track of
I
I
    Mr. Pries, as he stopped charging his GPS (global positioning system) monitoring
I
    bracelet and then cut the bracelet from his ankle. On September 12, 2013, a DOC warrant

    was issued for Mr. Pries's arrest. Mr. Pries's housing allowance was terminated;

    however, DOC had already paid September's rent. It is unclear whether the DOC paid

    October's rent. In any event, the New Washington Apartments took no eviction action

    against Mr. Pries.

           From mid-September forward, Mr. Pries and his then-fiance, Mary Blair, actively

    avoided the DOC. At trial, Ms. Blair testified she and Mr. Pries left Spokane for

    Chewelah, Washington, in October 2013 because Mr. Pries knew the police were looking

    for him. Mr. Pries testified to the same, clarifying that the pair left Spokane on

    October 8, 2013. Mr. Pries and Ms. Blair stayed in Chewelah for two to three weeks at


                                                 2
II
i

I    No. 32958-5-III
     State v. Pries
I
I    the home of Mr. Pries's uncle. During this time period, Ms. Blair testified she and Mr.
li
I    Pries were effectively homeless. Mr. Pries and Ms. Blair ultimately left Chewelah and
 I   returned to Spokane because Mr. Pries's uncle found out Mr. Pries was wanted by the
 I
!I   police. Ms. Blair testified she and Mr. Pries would have stayed in Chewelah had Mr.
I
i    Pries' s uncle not asked them to leave.

            Mr. Pries and Ms. Blair arrived back in Spokane on October 19, 2013. Mr. Pries

     was located by law enforcement late that night at Freeway Park. According to Ms. Blair,

     she and Mr. Pries had intended to sleep at Freeway Park that night.

            Mr. Pries was subsequently charged with failing to register as a sex offender

     during the period from October 3 through October 15, 2013. He was also charged with

     escape from community custody. Mr. Pries pleaded guilty to escape but proceeded to a

     bench trial on the failure to register allegation. The trial court found Mr. Pries guilty and

     entered written findings of fact and conclusions of law. The judgment and sentences for

     both Mr. Pries's convictions contain a DNA collection requirement. This requirement

     was set forth pursuant to standard state forms, explaining that no DNA need be collected

     "if it is established that the Washington State Patrol crime laboratory already has a sample

     from [Mr. Pries] for a qualifying offense." Clerk's Papers at 246, 288.

            Mr. Pries has filed this timely appeal.



                                                      3
No. 32958-5-111
State v. Pries


                                        ANALYSIS

                            A.     Sufficiency of the Evidence

       In Washington, a person required to register as a sex offender must regularly

register his or her whereabouts with the county sheriff. RCW 9A.44 .13 0. A change in

residence must be reported within three business days. RCW 9A.44.130(5). The three

day rule also applies to someone who no longer retains a fixed residence and becomes

homeless. RCW 9A.44.130(5)(a). A residence "is the place where a person lives as

either a temporary or permanent dwelling, a place to which one intends to return, as

distinguished from a place of temporary sojourn or transient visit." State v. Pickett, 95
Wash. App. 475, 478, 975 P.2d 584 (1999). To obtain a conviction for failure to register,

the State must prove beyond a reasonable doubt the defendant knowingly failed to comply

with his or her statutory registration requirements. RCW 9A.44.132(1 ).

       Mr. Pries's argument is the State failed to present sufficient evidence that he

knowingly changed residences. The test for sufficiency of evidence is "whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of

fact could have found the elements of the crime beyond a reasonable doubt." State v.

Gentry, 125 Wash. 2d 570, 596-97, 888 P.2d 1105 (1995). All reasonable inferences from

the evidence are drawn in the State's favor and "interpreted most strongly against the


                                             4
No. 32958-5-III
State v. Pries


defendant." State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). This court

defers to the fact finder on issues of conflicting testimony, witness credibility, and

persuasiveness of the evidence. State v. Emery, 161 Wash. App. 172, 199, 253 P.3d 413

(2011).

       Contrary to Mr. Pries's position, this case is not similar to State v. Drake, 149 Wn.

App. 88, 201 P .3d 1093 (2009), where the State lacked evidence of intent to change

residences. In Drake, the defendant had gNo. 32958-5-111
State v. Pries


Ms. Blair. Ms. Blair explained she and Mr. Pries intended to stay in Chewelah and would

have done so had they not been instructed to leave. The trial court was entitled to find

this credible. Ms. Blair's testimony, coupled with the undisputed evidence that Mr. Pries

was purposefully fleeing from an arrest warrant, provided ample proof that Mr. Pries

intended to abandon his residence at the New Washington Apartments and reside

elsewhere. Accordingly, we will not disturb the trial court's finding of guilt.

                         B.     The DNA Collection Requirement

       Mr. Pries argues the trial court erred when it ordered him to submit to a collection

of his DNA. According to Mr. Pries, the order was improper because a DNA sample had

already been ordered as part of a previous felony sentence. We find no error.

       The judgment and sentence forms signed by the trial court specified a DNA sample

need not be collected if a sample was already in the possession of the Washington State

Patrol crime laboratory. This is consistent with Washington law. RCW 43.43.754(2).

Particularly given that there was no evidence before the trial court regarding whether the

state patrol in fact had a sample of Mr. Priefs DNA, the orders for DNA collection were

appropriate.

       Based on the foregoing, Mr. Pries's conviction and sentences are affirmed.

      A majority of the panel has determined this opinion will not be printed in the



                                             6
No. 32958-5-III
State v. Pries


Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




Lawrence-Berrey, J.




                                            7